        Case 2:20-cv-08963-SB-RAO Document 10 Filed 10/05/20 Page 1 of 2 Page ID #:89

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

   Prestige Transportation Inc, Superior Overnight                   )
  Services Inc., Amerilogistics Group Inc, and STAM                  )
    Properties llc, on behalf of themselves and all                  )
              similarly situated persons.                            )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 2:20-cv-08963-SB-RAO
                                                                     )
 United States Small Business Administration, Jovita                 )
  Carranza as the Administrator of the SBA, Steven                   )
   Mnuchin as the Secretary of the United States                     )
   Department of the Treasury, and Does 1 to 5.                      )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) United States Small Business Administration, Jovita Carranza as the Administrator of
                                           the SBA, Steven Mnuchin as the Secretary of the United States Department of the
                                           Treasury, and Does 1 to 5.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Law Offices of Larry R Glazer
                                           Nicolette Glazer (CSBN) 209713
                                           1999 Avenue of the Stars #1100
                                           Century City, CA 90067
                                           T: 310-407-5353

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK
                                                                               CL
                                                                                LER      COURT
                                                                                  E K OF COU
                                                                                           URT


Date:             10/05/2020
                                                                                         Signature of Clerk or Deputy Clerk
         Case 2:20-cv-08963-SB-RAO Document 10 Filed 10/05/20 Page 2 of 2 Page ID #:90

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-08963-SB-RAO

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
